Case 2:19-cr-00187-JAW Document 79 Filed 02/08/21 Page 1 of 9             PageID #: 318




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

UNITED STATES OF AMERICA                        )
                                                )
                 v.                             )      No. 2:19-cr-00187-JAW-1
                                                )
RAYEVON DESCHAMBAULT                            )

                      ORDER ON DEFENDANT’S PURPOSE MOTION

       A defendant moves to dismiss an indictment for sexual exploitation of a child

on the ground that the evidence underlying the indictment cannot establish that the

defendant videotaped his sexual encounter for the purpose of producing child

pornography. The Court rejects the defendant’s argument because in order to dismiss

the indictment on this basis, the Court would be required to find facts on “the general

issue” in violation of Federal Rule of Criminal Procedure 12(b)(2) and the right to

trial by jury.

I.     BACKGROUND

       On October 11, 2019, a federal grand jury indicted Rayevon Deschambault for

two counts of sexual exploitation of a child, an alleged violation of 18 U.S.C. § 2251(a),

one on August 13, 2019 and the other on August 14, 2019. Indictment (ECF No. 1).

But for the dates, the counts are identical:

           On about August 13, 2019, in the District of Maine, the defendant,

                              RAYEVON DESCHAMBAULT

       used a minor, Victim #1, to engage in sexually explicit conduct for the
       purpose of producing a visual depiction of such conduct, using materials
       that had been shipped and transported in and affecting interstate and
       foreign commerce.
Case 2:19-cr-00187-JAW Document 79 Filed 02/08/21 Page 2 of 9         PageID #: 319




               Thus, the defendant violated 18 U.S.C. § 2251(a) and (e).

      On February 21, 2020, Mr. Deschambault filed a motion to dismiss the

indictment based on his contention that there was no allegation he intended to

produce child pornography and that the sexual acts alleged did not involve filming

such acts with the purpose of producing child pornography. Mot. to Dismiss Re:

Purpose at 1 (ECF No. 44). Mr. Deschambault noted that he had filed three separate

motions to suppress evidence in his case and he requested that the Court allow him

to file a memorandum in support of the motion to dismiss within twenty-one days of

the Court’s issuing decisions on the motions to suppress. Id. On March 9, 2020, the

Court granted Mr. Deschambault’s motion to extend time and ordered his

memorandum due within twenty-one days of the Court’s decision on the pending

motions to suppress. Order (ECF No. 46).

      On September 21, 2020, the Court issued orders on the motions to suppress.

Order on Mot. for Franks Hr’g and Mots. to Suppress (ECF No. 60).               On

October 12, 2020, Mr. Deschambault moved to extend the time for filing his

memorandum on his February 21, 2020 motion to dismiss. Mot. for Extension of Time

to File Mem. i[n] Support of Mots. to Dismiss (ECF No. 63). The Court granted the

motion for extension on October 13, 2020.            Order (ECF No. 64).        On

November 12, 2020, Mr. Deschambault filed a memorandum in support of his motion

to dismiss. Mem. Re: Mot. to Dismiss Re: Purpose (ECF No. 68) (Def.’s Mem.). On

December 11, 2020, the Government responded to Mr. Deschambault’s motion to




                                         2
Case 2:19-cr-00187-JAW Document 79 Filed 02/08/21 Page 3 of 9             PageID #: 320




dismiss. Gov’t’s Resp. to Def.’s Mot. to Dismiss Re: Purpose (ECF No. 72) (Gov’t’s

Opp’n).

II.    THE PARTIES’ POSITIONS

       A.     Rayevon Deschambault’s Memorandum

       In his memorandum, Mr. Deschambault claims that “the evidence the

Government has disclosed, including witness statements, does not constitute the

required purpose necessary for conviction under this statute, namely that there was

no intent to produce child pornography and that the sexual acts alleged did not

involve the filming of such acts for the purpose of producing child pornography.”

Def.’s Mem. at 1. Citing United States v. Palomino-Coronado, 805 F.3d 127 (4th Cir.

2015), Mr. Deschambault explains that 18 U.S.C. § 2251(a) “contains a specific intent

element: the Government was required to prove that production of a visual depiction

was a purpose of engaging in the sexually explicit conduct.” Id. (quoting Palomino-

Coronado, 805 F.3d at 130). “[A] Defendant must engage in the sexual activity with

the specific intent to produce a visual depiction; it is not sufficient to prove that the

defendant purposely took a picture.” Id. (quoting Palomino-Coronado, 805 F.3d at

131). Mr. Deschambault writes that “[w]hile the Government does not need to prove

that production of the visual product was the sole purpose of the sexual activity, it

still needs to be a principle factor.” Id.

       To buttress his argument, Mr. Deschambault quotes United States v. Torres,

894 F.3d 305 (D.C. Cir. 2018) for the proposition that “[t]he Government must show

that the purpose of producing the visual image was a defendant’s dominant motive



                                             3
Case 2:19-cr-00187-JAW Document 79 Filed 02/08/21 Page 4 of 9           PageID #: 321




for using, inducing, or coercing a minor’s sexual conduct.” Def.’s Mot. at 2 (quoting

Torres, 894 F.3d at 312). Mr. Deschambault observes that the Torres Court cited

First Circuit caselaw that “illustrate the evidentiary necessity for at least

circumstantial evidence establishing the visual production as a dominant motive in

the sexual activity.” Id. For support he cites two First Circuit cases, United States

v. Morales-De Jesús, 372 F.3d 6, 21 (1st Cir. 2004) and United States v. Ortiz-Graulau,

526 F.3d 16, 19 (1st Cir. 2008) and a Second Circuit case, United States v. Sirois, 87

F.3d 34, 42 (2d Cir. 1994) as well as Torres, 894 F.3d at 311, 312.

       Mr. Dechambault turns to his view of the evidence:

       In this case, two basically adolescents (the alleged victim was an
       experienced 15 year old and the Defendant an emotionally
       underdeveloped 23 year old) who had been socializing as a threesome
       with another emotionally-underdeveloped adult, a 20 year old female,
       engaged in typical youthful sexual behavior which the Defendant
       happened to record as the activity was underway. There was no
       discussion of filming, no special video equipment used, and the images
       never left Defendant’s cellphone. The filming in this case was entirely
       incidental to the sexual activity which both participants willfully
       engaged in.

Def.’s Mot. at 2.

       While Mr. Deschambault acknowledges that “evidentiary insufficiency

normally has to be challenged at trial,” he argues that “where a legally correct jury

instruction can not possibly result in a conviction under a mutually understood set of

facts there is no reason for a court to wait and expend resources trying a case that it

clearly legally insufficient.”   Id. at 3.   Mr. Deschambault concedes that if the

Government is able to produce evidence that would withstand a motion for judgment

of acquittal, “the case must be decided by a jury.” Id. However, he argues that the

                                             4
Case 2:19-cr-00187-JAW Document 79 Filed 02/08/21 Page 5 of 9             PageID #: 322




“if the inverse proves to be true,” the Court “would be fully justified in dismissing this

prosecution.” Id.

      B.     The Government’s Opposition

      The Government first distinguishes Mr. Deschambault’s case from the Fourth

Circuit’s decision in Palomino-Coronado. Gov’t’s Opp’n at 1-2. While the Government

agrees the Palomino-Coronado Court concluded the prosecution lacked the necessary

evidence of specific intent to support a conviction under § 2251(a), it highlights the

differences in procedural posture between that case and the case at bar. Id. at 2. The

Palomino-Coronado decision followed that defendant’s conviction, which carried with

it a complete evidentiary record. Id. However, as the Government points out, Mr.

Deschambault’s case has just begun, “[t]he parties are still in motion practice and

any trial is still on the horizon . . . [n]o evidence has been introduced and no witnesses

have yet been called.”     Id.   Without supporting evidence other than assertions

contained in Mr. Deschambault’s memorandum, the Government reasons that

dismissal at this early stage would be improper. Id. at 2-3.

      Turning next to Torres, 894 F.3d 305, and Morales-De Jesús, 372 F.3d 6,the

Government similarly argues that the question of Mr. Deschambault’s intent when

producing the videos is for the jury to decide. Gov’t’s Opp’n at 3-4. The Government

further contends that the First Circuit’s decision in Ortiz-Graulau, 526 F.3d 16,

“emphasizes the Jury’s role in analyzing the evidence to make its [intent]

determination . . ..” Id. at 4 (citing Ortiz-Graulau, 526 F.3d at 19). Thus, the

Government concludes “the Court should allow the jury that prerogative.” Id. at 5.



                                            5
Case 2:19-cr-00187-JAW Document 79 Filed 02/08/21 Page 6 of 9           PageID #: 323




III.   DISCUSSION

       The Court views Mr. Deschambault’s motion to dismiss based on his purpose

or intent in producing the videos as similar to the motion to dismiss in Poulin. United

States v. Poulin, 588 F. Supp. 2d 58, 60 (D. Me. 2008)).        In Poulin, as in Mr.

Deschambault’s case, the prosecution was initiated by a grand jury indictment and,

as such, the grand jury was “carrying out a constitutional function enshrined in the

Bill of Rights.” Poulin, 588 F. Supp. 2d at 60 (citing U.S. CONST. amend. V). “Unlike

civil actions, a criminal action, particularly one initiated by indictment, is not

generally subject to dispositive pretrial motion practice.” Id. To reach a legal issue

presented by a motion to dismiss an indictment, Federal Rule of Criminal

Procedure 12 requires that “the court must be able to determine the defense, objection

or request ‘without a trial of the general issue.’”    Id. (quoting FED. R. CRIM. P.

12(b)(2)).

       In Poulin, the Court discussed the United States Supreme Court case of United

States v. Covington, 395 U.S. 57 (1969). In Covington, the Supreme Court wrote that

a defense is capable of determination without a trial of the general issue “if trial of

the facts surrounding the commission of the alleged offense would be of no assistance

in determining the validity of the defense.” Id. at 60; see United States v. Levesque,

681 F.2d 75, 78 (1st Cir. 1982) (concluding, in a case where federal jurisdiction

depended on situs, that situs was “a jurisdictional fact susceptible of determination

without reference to any of the facts involved in determining defendants’ guilt or

innocence”). “Accordingly, ’when a pretrial motion raises a question of fact that is



                                          6
Case 2:19-cr-00187-JAW Document 79 Filed 02/08/21 Page 7 of 9            PageID #: 324




intertwined with the issues on the merits, resolution of the question of fact thus

raised must be deferred until trial.’” Poulin, 588 F. Supp. 2d at 61 (quoting United

States v. Russell, 919 F.2d 795, 797 (1st Cir. 1990)).

      To rule on a motion to dismiss, the “allegations of the indictment must be taken

as true.” Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 343 n.16 (1952);

United States v. Bohai Trading Co., 45 F.3d 577, 578 n.1 (1st Cir. 1995); see United

States v. Ferris, 807 F.2d 269, 271 (1st Cir. 1986) (in ruling on a motion to dismiss an

indictment on statute of limitations ground, a court must accept as true “the

allegations in the indictment and the unchallenged statement of proof of the

prosecutor”). The further constitutional underpinning of Rule 12(b)(2) and Covington

is that if the Court relies on facts not set forth in the indictment, it would impinge

upon the constitutional right to trial by jury, since it would “ask the Court to

determine factual issues typically reserved for the jury.” United States v. Szpyt, 584

F. Supp. 2d 268, 271 (D. Me. 2008).

      Here, the indictment alleges that in committing the offenses in Counts One

and Two, Mr. Deschambault “used a minor, Victim 1, to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct.” Indictment

at 1. If the Court accepts the indictment’s allegation concerning Mr. Deschambault’s

purpose in producing the visual depictions, Mr. Deschambault’s motion would fall of

its own weight, because he does not accept the allegations in the indictment and

instead denies them as untrue.




                                           7
Case 2:19-cr-00187-JAW Document 79 Filed 02/08/21 Page 8 of 9             PageID #: 325




      The main thrust of his motion is that there is insufficient evidence of his

purpose or intent in making the video to sustain the prosecution. Specifically, Mr.

Deschambault challenges the specific intent allegation in the indictment by asserting

that (1) the two participants were “basically-adolescents,” (2) the female was fifteen-

years-old and the male was twenty-three-years-old, (3) the female was “experienced,”

(4) the male was “emotionally undeveloped,” (4) the two participants had been

socializing as a threesome with another female, (5) the second female was a twenty-

year-old “emotionally-underdeveloped” adult, (6) the videos depicted “typical youthful

sexual behavior,” (7) the male “happened to record” the sexual activity on his

cellphone, (8) the filming was “entirely incidental” to the sexual activity, and (9) both

participants willingly engaged in the sexual activity. Def.’s Mem. at 2.

      These asserted facts run far beyond what is alleged in the indictment and their

resolution would be “intertwined with the issues on the merits.” Poulin, 588 F. Supp.

2d at 61. A critical fact that Mr. Deschambault says is “mutually understood,” Def.’s

Mot. at 3, is his own dominant motive in videotaping sexual activity with the female,

a factual finding that is not merely elusive, but fully within the province of a jury to

determine. Thus, all these factual issues go to the heart of “a trial on the general

issue,” FED. R. CRIM. P. 12(b)(2), and the Court may not resolve them without

impinging on the right to trial by jury.

      Finally, none of the cases Mr. Deschambault cites in support was decided on a

motion to dismiss; instead, each defendant was convicted after a jury trial. See

Morales-De Jesús, 372 F.3d at 7-8 (“Elvin Tomas Morales-De Jesús was convicted by



                                           8
Case 2:19-cr-00187-JAW Document 79 Filed 02/08/21 Page 9 of 9                PageID #: 326




a jury of violating 18 U.S.C. § 2251(a) for using materials mailed, shipped, and

transported in interstate or foreign commerce to produce a video recording of his

sexually explicit encounters with a minor”); Palomino-Coronado, 805 F.3d at 128

(“Anthony Palomino-Coronado was convicted of knowingly, employing, using,

persuading, inducing, enticing, or coercing a minor in sexually explicit conduct, for

the purpose of producing a visual depiction of that conduct, in violation of 18 U.S.C.

§ 2251(a)”); Sirois, 87 F.3d 34, 36 (1st Cir. 1996) (“Robert Sirois photographed sexual

activity involving teenaged boys who had been transported from Connecticut to New

York by their grade-school teacher. A jury found his conduct violated 18 U.S.C.

§ 2251(a) . . ..”); Torres, 894 F.3d at 307 (“The jury convicted Torres . . ..”).

       In short, because Mr. Deschambault’s motion requires the Court to be a

factfinder to rule in his favor, the Court must dismiss his motion to dismiss. However,

the Court does so without prejudice so that, if he is convicted by a jury, Mr.

Deschambault will be free to reinitiate his contentions post-trial by appropriate

motion.

IV.    CONCLUSION

       The Court DISMISSES without prejudice the Defendant’s Motion to Dismiss

Re: Purpose (ECF No. 44).

       SO ORDERED.

                                          /s/ John A. Woodcock, Jr.
                                          JOHN A. WOODCOCK, JR.
                                          UNITED STATES DISTRICT JUDGE

Dated this 8th day of February, 2021.



                                             9
